DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE and Amendment submitted on 06/10/2022.  Claims 1, 3-4, 6-8 and 10-23 are pending in the case.  Claims 1, 7, and 16 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution on the merits is reopened pursuant to 37 CFR 1.114.  Applicant’s Amendment filed on 6/10/2022 has been entered.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in interview with Melissa E. Patterson (Registration No. 67,455) on June 17, 2022.
Claims 1, 7, and 16 have been amended as follows.

1.  (Currently Amended) A cluster recovery manager, comprising:
a processing resource; and
a memory resource storing machine-readable instructions to cause the processing resource to: 
	determine a failed controller of a controller cluster;
responsive to the determination of the failed controller:
initiate an automatic recovery process of the failed controller that adjusts a state of the failed controller from a first state to a second state, and
reassign a first portion of a plurality of access points [[(AP)]] (APs) managed by the failed controller to a second controller of the controller cluster at a first iteration of a periodic reassignment of the plurality of APs;
during a second iteration of the periodic reassignment of the plurality of APs that is different than the first iteration, reassign a second portion of the plurality of APs managed by the failed controller to a third controller of the controller cluster, wherein the second portion of the plurality of APs comprise different APs than the first portion; and
stop the periodic reassignment of the plurality of APs based on the automatic recovery process of the failed controller. 

7.  (Currently Amended) A non-transitory machine-readable storage medium storing instructions executable by a processing resource to: 
determine a failed controller of a controller cluster; 
responsive to the determination of the failed controller:
initiate an automatic recovery process of the failed controller;
reassign a first portion of a plurality of access points [[(AP)]] (APs) managed by the failed controller periodically to first standby controllers of the controller cluster at a first iteration of a periodic reassignment; and 
during a second iteration of the periodic reassignment of the plurality of APs that is different than the first iteration, reassign a second portion of the plurality of APs managed by the failed controller to second standby controllers of the controller cluster, wherein the second portion of the plurality of APs comprise different APs than the first portion; and
stop the periodic reassignment of the plurality of APs based on the automatic recovery process of the failed controller. 

16.  (Currently Amended) A method, comprising:
determining a failed controller of a controller cluster;
responsive to the determination of the failed controller:
initiating an automatic recovery process of the failed controller;
reassigning, by a processing resource, a first portion of a plurality of access points [[(AP)]] (APs) managed by the failed controller of the controller cluster to a second controller of the controller cluster at a first iteration of a periodic reassignment of the plurality of APs; 
during a second iteration of the periodic reassignment of the plurality of APs that is different than the first iteration, reassigning a second portion of the plurality of APs managed by the failed controller to a third controller of the controller cluster, wherein the second portion of the plurality of APs comprise different APs than the first portion; and
stopping the periodic reassignment of the plurality of APs based on the automatic recovery process of the failed controller. 

Allowable Subject Matter
Claims 1, 3-4, 6-8, and 10-23 are allowed.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:

As to independent Claims 1, 7, and 16 in Examiner’s Amendment given above, each claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
	
1.  A cluster recovery manager, comprising:
a processing resource; and
a memory resource storing machine-readable instructions to cause the processing resource to: 
	determine a failed controller of a controller cluster;
responsive to the determination of the failed controller:
initiate an automatic recovery process of the failed controller that adjusts a state of the failed controller from a first state to a second state, and
reassign a first portion of a plurality of access points (APs) managed by the failed controller to a second controller of the controller cluster at a first iteration of a periodic reassignment of the plurality of APs;
during a second iteration of the periodic reassignment of the plurality of APs that is different than the first iteration, reassign a second portion of the plurality of APs managed by the failed controller to a third controller of the controller cluster, wherein the second portion of the plurality of APs comprise different APs than the first portion; and
stop the periodic reassignment of the plurality of APs based on the automatic recovery process of the failed controller. 

7.  A non-transitory machine-readable storage medium storing instructions executable by a processing resource to: 
determine a failed controller of a controller cluster; 
responsive to the determination of the failed controller:
initiate an automatic recovery process of the failed controller;
reassign a first portion of a plurality of access points (APs) managed by the failed controller periodically to first standby controllers of the controller cluster at a first iteration of a periodic reassignment; and 
during a second iteration of the periodic reassignment of the plurality of APs that is different than the first iteration, reassign a second portion of the plurality of APs managed by the failed controller to second standby controllers of the controller cluster, wherein the second portion of the plurality of APs comprise different APs than the first portion; and
stop the periodic reassignment of the plurality of APs based on the automatic recovery process of the failed controller. 

16.  A method, comprising:
determining a failed controller of a controller cluster;
responsive to the determination of the failed controller:
initiating an automatic recovery process of the failed controller;
reassigning, by a processing resource, a first portion of a plurality of access points (APs) managed by the failed controller of the controller cluster to a second controller of the controller cluster at a first iteration of a periodic reassignment of the plurality of APs; 
during a second iteration of the periodic reassignment of the plurality of APs that is different than the first iteration, reassigning a second portion of the plurality of APs managed by the failed controller to a third controller of the controller cluster, wherein the second portion of the plurality of APs comprise different APs than the first portion; and
stopping the periodic reassignment of the plurality of APs based on the automatic recovery process of the failed controller. 

The elements of independent Claims 1, 7, and 16 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  
Shatdarshanam et al (U.S. Patent No. 10,938,625 B2) teaches standby controllers for access points (APs). A network controller may comprise a processing resource; and a memory resource storing machine-readable instructions to cause the processing resource to: determine, in response to a first controller in a controller cluster failing, whether a first AP managed by a first controller has been assigned to a standby controller; determine, in response to the first AP managed by the first controller not having a standby controller assigned, a radio frequency (RF) gap as a result of a different controller failing; and based on the size of the RF gap, assign the second controller as a standby controller for the first AP.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114